Dore, J.
(dissenting in part). I dissent in part and vote to remand for trial, in addition to the issue of laches, all issues relating to the facts under which appellant failed to sign under protest. Otherwise, I concur in the opinion of Justice Van Yoorhis.
Peck, P. J., and Glennon, J., concur with Van Yoorhis, J., Dore, J., dissents in part in opinion which Cohn, J., concurs.
Order modified insofar as to provide for a trial of the proceeding, with costs to the appellant to abide the event and, as so modified, affirmed. Settle order on notice. [See post, p. 966.]